DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RAFAEL M. SERRANO,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-2758

                               [April 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 50-2017-CF-
007885-AXXX-MB.

   David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Bean v. State, 264 So. 3d 947 (Fla. 4th DCA 2019).

GROSS, CIKLIN and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.